                Case 1:18-cv-00748-RP Document 13 Filed 01/22/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

                                                          §
GLORIA C. SALAS,                                          §
                                                          §       CIVIL ACTION NO. 1:18-cv-00748-RP
Plaintiff,                                                §
                                                          §
v.                                                        §     HONORABLE JUDGE ROBERT PITMAN
                                                          §
FORD MOTOR CREDIT COMPANY, LLC,                           §
                                                          §             JURY TRIAL DEMANDED
Defendant.                                                §


                                          SCHEDULING ORDER

             Pursuant to Federal Rule of Civil Procedure 16, the following Scheduling Order is issued by

 the Court:

 1.          A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be filed

             on or before February 19, 2019.

 2.          The parties asserting claims for relief shall submit a written offer of settlement to opposing

             parties on or before April 5, 2019 and each opposing party shall respond, in writing, on or

             before April 19, 2019. All offers of settlement are to be private, not filed. The parties are

             ordered to retain the written offers of settlement and responses so the Court may use them in

             assessing attorney’s fees and costs at the conclusion of the trial.

 3.          Each party shall complete and file the attached “Notice Concerning Reference to United

             States Magistrate Judge” on or before February 19, 2019.

 4.          The parties shall file all motions to amend or supplement pleadings or to join additional

             parties on or before July 12, 2019.

 5.          All parties asserting claims for relief shall file their designation of testifying experts and serve

             on all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B)

             on or before July 22, 2019. Parties resisting claims for relief shall file their designation of

             testifying experts and serve on all parties, but not file, the
        Case 1:18-cv-00748-RP Document 13 Filed 01/22/19 Page 2 of 3



     materials required by Federal Rule of Civil Procedure 26(a)(2)(B) on or before

     August 30, 2019. All parties shall file all designations of rebuttal experts and serve on all

     parties the material required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal

     experts, to the extent not already served, 15 days from the receipt of the report of the opposing

     expert.

6.   An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written report

     of the expert’s proposed testimony, or within 11 days from the completion of the expert’s

     deposition, if a deposition is taken, whichever is later.

7.   The parties shall complete all discovery on or before June 28, 2019.

8.   All dispositive motions shall be filed on or before August 16, 2019 and shall be limited to 20

     pages. Responses shall be filed and served on all other parties not later than 14 days after the

     service of the motion and shall be limited to 20 pages. Any replies shall be filed and served

     on all other parties not later than 7 days after the service of the response and shall be limited

     to 10 pages, but the Court need not wait for the reply before ruling on the motion.

9.   The Court will set this case for final pretrial conference at a later time. The final pretrial

     conference shall be attended by at least one of the attorneys who will conduct the trial for

     each of the parties and by any unrepresented parties. The parties should consult Local Rule

     CV-16(e) regarding matters to be filed in advance of the final pretrial conference.




                                                 2
           Case 1:18-cv-00748-RP Document 13 Filed 01/22/19 Page 3 of 3



        The parties shall not complete the following paragraph. It will be completed by the

        Court at the initial pretrial conference to be scheduled by the Court.

10.     This case is set for                   trial commencing at 9:00 a.m. on

                                                                 , 20             .

        By filing an agreed motion, the parties may request that this Court extend any deadline set in

        this Order, with the exception of the dispositive motions deadline and the trial date. The Court

        may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not make

        timely submissions under this Order.



        SIGNED on                                                          , 20       .




                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE



Dated: January 22, 2019                                Respectfully submitted,

                                                       /s/ Marwan R. Daher
                                                       Counsel for Plaintiff
                                                       Sulaiman Law Group, Ltd.
                                                       2500 South Highland Avenue, Suite 200
                                                       Lombard, IL 60148
                                                       Telephone: (630) 537-1770
                                                       mdaher@sulaimanlaw.com

                                                       /s/ Max Langley
                                                       Counsel for Defendant
                                                       Langley LLP
                                                       1301 Solana Blvd.
                                                       Westlake, TX 76262
                                                       Telephone: (214) 722-7161
                                                       mlangley@l-llp.com

                                                   3
